Citation Nr: 0923889	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-15 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
major depressive disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and V.K.


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1993 to July 
1996.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2004 rating decision in which the RO denied 
the Veteran's claim for service connection for major 
depression and PTSD.  In August 2004, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in March 2005, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in April 2005.

In August 2005, the Veteran testified during a hearing before 
a Decision Review Officer (DRO) at the RO; a transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Board's review of the record reveals that further RO 
action on the claim on appeal is warranted. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in-
service event, injury, or disease is a low one.  McLendon, 20 
Vet. App. at 83.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder; a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor(s); and credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  Where the alleged stressor is 
not combat related, the veteran's lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates her testimony or statements.  See Cohen v.  
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet.  
App. 389, 395 (1996).  See also Zarycki v. Brown, 6 Vet. App.  
91, 98 (1993); Doran v. Brown, 6 Vet. App. 283, 289-290 
(1994).

The Veteran has asserted that she has PTSD due to in-service 
sexual harassment, and testified during the August 2005 
hearing that she was touched and groped by her supervisor.  
As such, the Board recognizes that the present case falls 
within the category of situations, to include allegations of 
personal assault, in which it is not unusual for there to be 
an absence of service records documenting the events of which 
the veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  In such cases, service records may not 
contain evidence of personal assault, and alternative 
sources, including testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, may provide credible evidence of an in-service 
stressor premised on personal assault.  See YR v. West, 11 
Vet. App. 393, 399 (1998).  See also VA Adjudication Manual, 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, 
Developing Claims for Service Connection for PTSD  Based on 
Personal Trauma (Dec. 13, 2005).

Specifically, under 38 C.F.R. § 3.304(f)(3), if a PTSD claim 
is based on in-service personal assault, evidence from 
sources other than the veteran's service records may  
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  See 38 
C.F.R. § 3.304(f)(3).

The Board notes that, in regard to behavioral changes, the 
Veteran has reported that she requested a change in duty 
station while in Beckley, West Virginia in 1995; was Court 
ordered to attend an Alcohol Safety Action Program; two 
officers claimed that she was insubordinate to them; and she 
had changes in performance evaluations.  Review of the 
service personnel records reflects that the Veteran received 
all "1s" in her performance evaluation for the period from 
November 1994 through April 1995, reflecting a high degree of 
performance.  In July 1995, the Veteran was recommended for 
promotion.  In August 1995, the Veteran received performance 
counseling.  She was relieved of her duties as Amusement and 
Vending Machine Fund Manager in December 1995.  In February 
1996, the Veteran was required to show cause for retention on 
active duty based on a number of factors, including, a 
downward trend in overall performance and failure to properly 
perform assignments commensurate with her grade and 
experience and failure to absorb technical proficiency 
required for her grade and category.  

VA treatment records include an October 2003 sexual trauma 
intake interview.  The Veteran described ongoing difficulty 
with concentration, eating, sleeping, and focus since her 
discharge from the military.  She described exposure to 
military sexual trauma while on active duty, stating that a 
sergeant harassed and inappropriately touched her, and that 
she was assaulted by a male while alone in the barracks one 
evening.  She reported experiencing flashbacks in regard to 
her sexual assault.  The Axis I diagnoses were dysthymic 
disorder; major depressive disorder, single episode, 
moderate; PTSD, chronic; and adult sexual abuse.  
Accordingly, this record of VA treatment reflects diagnoses 
of psychiatric disorders, including PTSD and major depressive 
disorder, and suggests that such diagnoses may be related to 
the claimed in-service sexual assault.  However, it is not 
clear whether-aside from consideration of the Veteran's own 
assertions-there is an evidentiary basis for the findings.  
For example, the record does not identify what, if any 
documents in the claims file, were considered.  

The Board acknowledges that a November 1999 VA mental health 
intake assessment reflects the Veteran's report of depression 
starting in 1996 while she was in the military.  The Axis I 
diagnosis was depression due to a medical condition, chronic 
pain in foot.  While the foregoing treatment record, and the 
Veteran's October 2003 description of symptoms since her 
discharge from the military, reflect a continuity of 
symptomatology, which the Veteran is competent to report (see 
Charles v. Principi, 16 Vet. App. 370 (2002)), such reports 
must be weighed against the medical evidence.  Cf. Buchanan 
v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  In this case, 
the physician who treated the Veteran in November 1999 found 
that depression was due to a medical condition, and records 
of VA treatment in July and October 2000 and February and May 
2001 reflect assessments of major depressive disorder 
secondary to general medical condition.  Nevertheless, in 
light of her assertions of symptoms since service, the 
October 2003 diagnoses, and the fact that the physicians who 
diagnosed major depressive disorder due to general medical 
condition neither acknowledged review of the records or 
provided a rationale for their assessments, the Board finds 
that a medical opinion-based on full consideration of the 
Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-would be helpful in 
resolving the claim for service connection for an acquired 
psychiatric disorder, to include PTSD and major depressive 
disorder.  See 38 U.S.C.A. § 5103A.  

As such, the Board finds that medical opinion, based on 
examination and full consideration of the Veteran's 
documented history and assertions, that explicitly addresses 
the question of whether the record tends to establish that 
the Veteran's alleged personal assault actually occurred, 
and, if so, whether this stressor resulted in PTSD or another 
psychiatric disability, to include major depressive disorder, 
is needed to resolve the claim on appeal.  See 38 C.F.R. 
§ 3.304(f)(3).  

Additionally, the Board notes that, every person employed in 
the active military, naval, or air service shall be taken to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1137. 
 
In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service. See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.306(a) (2007).  The underlying disorder, as opposed to 
the symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

Service treatment records are negative for complaints 
regarding or findings of a psychiatric disorder, to include 
PTSD or major depressive disorder.  However, a November 2002 
VA treatment record reflects that the Veteran reported 
feelings of depressed mood since 1996; however, the physician 
commented that it appeared her symptoms may have first begun 
sometime more temporally related to the death of her father 
in 1989.  She reported that her father was murdered in 1989 
during a mugging, after which she first became depressed.  
The physician commented that the Veteran appeared to have 
depressive symptoms for a long period of time, although not 
meeting the criteria for major depression, which seemed to 
have started after the death of her father in 1989.  The 
physician added that there were then short period of 
worsening symptoms which may have met the criteria for major 
depression, especially after discharge from the military.  
During treatment in January 2003, the Veteran reported some 
level of depressive symptoms since 1989, when her father was 
murdered in a mugging, with an exacerbation of depression 
after her discharge from the military.   In light of the 
foregoing, the examiner should also comment regarding whether 
any current psychiatric disorder clearly and unmistakably 
pre-existed service and, if so, whether or not it was 
aggravated by service.   

Accordingly, the RO should arrange for the Veteran to undergo 
a VA psychiatric examination, by a psychiatrist, at an 
appropriate VA medical facility.  The Veteran is hereby 
advised that failure to report to any such scheduled 
examination, without good cause, may result in denial of the 
claim.  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file any copy(ies) of notice(s) of the date and 
time of the examination sent to the Veteran by the pertinent 
VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file includes treatment records from the Hampton VA Medical 
Center (VAMC) (dated from October 1998 to December 2005) and 
the Richmond VAMC (dated from November 2000 to May 2005).  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent VA treatment records from the Hampton 
and Richmond VAMCs, following the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards requests for 
records from Federal facilities.

In addition, in August 2004, the Veteran filed a VA Form 28-
1900, Disabled Veterans Application for Vocational 
Rehabilitation, in which she indicated that she felt her 
depression and PTSD reduced her ability to get or hold a 
satisfactory job.  However, no VA vocational rehabilitation 
folder has been forwarded to the Board.  On remand, the RO 
should associate with the claims file any VA vocational 
rehabilitation records or folder.  The Board again emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn, 11 Vet. App. at 
466-67; Bell, 2 Vet. App. at 613.

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the Veteran should explain that she 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records of evaluation 
and/or treatment for a psychiatric 
disorder from the Hampton VAMC (since 
December 2005) and the Richmond VAMC 
(since May 2005).  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  Associate with the claims file any 
existing VA vocational rehabilitation 
records or folder.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.

3.  The RO should send to the Veteran and 
her representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal, that is not currently of 
record.  The RO's letter should clearly 
explain to the Veteran that she has a 
full one-year period to respond (although 
VA may decide the claim within the one-
year period).   

4.  If the Veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by a 
psychiatrist, at an appropriate VA 
medical facility.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the report of 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies, to include psychological 
testing, should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

In reviewing the Veteran's claims file, 
the examiner should identify and examine 
all records indicating any change in 
behavior or performance subsequent to the 
claimed assault alleged by the Veteran to 
have occurred during active service and 
offer an opinion as to the clinical 
significance, if any, of such evidenced 
changes.  The examiner should then 
express an opinion as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or more probability) that any 
in-service stressful experience(s) 
described by the Veteran occurred.  

The examiner should specifically address 
whether any current psychiatric disorder, 
to include PTSD or major depressive 
disorder, (a) clearly and unmistakably 
pre-existed service; and, if so (b) was 
aggravated (i.e., permanently worsened) 
beyond the natural progression during or 
as a result of service; and, if not (c) 
is otherwise medically related to the 
Veteran's service.  

In determining whether any psychiatric 
disorder is otherwise medically related 
to the Veteran's service, the examiner is 
instructed that only the specifically 
corroborated in-service stressful event 
may be considered for the purpose of 
determining whether exposure to such an 
in-service event has resulted in PTSD.  

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim light of 
all pertinent evidence and legal 
authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and her representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


